Bloodworth, J.
1.' “On the trial of one charged with a violation of the act of 1910 (Acts 1910, p. 134 [Park’s Ann. Penal Code, § 348a]), the State makes out a prima facie case when it proves that the accused carried a pistol on his person, or had manual possession of a pistol, not at his home or place of business, and the burden is upon the accused to show, in answer to this evidence, that he had a license as prescribed by *520the act.” Blocker v. State, 12 Ga. App. 81 (3) (76 S. E.784). See also Russell v. State, 12 Ga. App. 557 (77 S. E. 829) ; Harden v. State, 17 Ga. App. 322 (86 S. E. 736); Elkins v. State, 17 Ga. App. 479 (87 S. E. 713).
Decided March 7, 1919.
Accusation of carrying pistol; from city court of Millen—Judge Dekle. October 28, 1918.
James A. Dixon, for plaintiff in error.v
William Woodrum, solicitor, contra.
2. The motion for a new trial contained only the general grounds, there was evidence to support the verdict, which has the approval of the presiding judge, and the judgment must be

Affirmed.


Broyles, P. J., and Stephens, J., concur.